EXHIBIT 99.1 NYSE MKT: CRMD August 2013 Company Overview © 2013 CorMedix Inc 2 Forward Looking Statements This presentation contains certain statements that constitute forward-looking statements within the meaning of the federal securities laws. Statements that are not historical facts, including statements about our beliefs and expectations, are forward-looking statements. These statements are not guarantees of future performance and involve risks, uncertainties and assumptions that are difficult to predict.The forward looking statements in this presentation include statements about our business, including commercialization plans and potential markets for our products and product candidates, clinical trials, potential indications for our product candidates, development timelines, regulatory timelines and future events that have not yet occurred. Pharmaceutical and medical device development inherently involves significant risks and uncertainties, including the risks outlined in “Risk Factors”in our Annual Report on Form 10-K filed with the Securities and Exchange Commission on March 27, 2013 and in “Risk Factors” in our Quarterly Reports on Form 10-Q filed with the Securities and Exchange Commission on May 15 and August 14, 2013.Our actual results may differ materially from our expectations due to these risks and uncertainties, including, but not limited to, our dependence on the success of our lead product candidate, and factors relating to commercialization and regulatory approval thereof, ability to raise sufficient capital, retaining our stock’s listing on the NYSE MKT, research and development activities, intellectual property protection, competition, industry environment, and other matters. Any forward-looking statements included in this presentation are based on information available to us on the date of this presentation. We undertake no obligation to update or revise any forward-looking statement, whether as a result of new information, future events or otherwise. © 2013 CorMedix Inc 3 CorMedix: A Catheter Care Company © 2013 CorMedix Inc 4 What is Neutrolin®? © 2013 CorMedix Inc 5 Why Neutrolin®? © 2013 CorMedix Inc 6 Neutrolin® Strategic Pillars © 2013 CorMedix Inc Key Activities: •Successful launch in Germany and Austria •Experienced sales team targets early adopters •Increase healthcare provider awareness •Negotiate Partner Arrangements •Position Neutrolin® strategically §Pricing §Understand payer reimbursement policies Neutrolin® Strategic Pillars © 2013 CorMedix Inc 9 Key Activities: •Expansion into oncology, ICU, Total Parenteral Nutrition, and peritoneal dialysis fields •Submission of required data to TUV •Develop target list of physicians and expand the sales force Neutrolin® Strategic Pillars © 2013 CorMedix Inc 10 Key Activities: •Identify and prioritizekey countries •Identify best sales partners in key countries §Screening/due diligence / deal negotiations conducted with country and regional specific advisors •Complete agreements •Monitor product positioning and coordinate manufacturing capacity Neutrolin® Strategic Pillars © 2013 CorMedix Inc 11 Potential Opportunity for Consideration: • U.S. FDA discussions (pre-IND meeting, timelines) • Clinical trial requirements by FDA §Patient population size §Duration • Clinical trial execution decision §Strategic partner §Go alone if sufficient internal funding Neutrolin® Strategic Pillars © 2013 CorMedix Inc 12 Business Development to Target Countries with High Catheter Use and Favorable Reimbursement •Major Countries: U.S., Japan, China, Brazil, Germany, Canada Source: Derived from USRDS, 2011, and Dialysis Outcomes and Practice Pattern Study (DOPPS) Annual Report 2010,and Canadian Institute for Health Information, Canadian Organ Replacement Registry © 2013 CorMedix Inc 13 1 Process in Place to Select Best Sales Partner © 2013 CorMedix Inc © 2013 CorMedix Inc © 2013 CorMedix Inc © 2013 CorMedix Inc 17 Large Worldwide Hemodialysis Opportunity European Union Sales Partnerships: • 91,000hemodialysis catheter patients • 28 countries U.S. Clinical Development Funding and Sales Partnerships • 104,000 hemodialysis catheter patients Top 5 Hemodialysis markets: U.S., Japan, China, Brazil, Germany. Source: Derived from USRDS, 2011, and Grassman, Neprol. Dial. Transplant (Dec 2005) 20 (12):25-87-2593, and Dialysis Outcomes and Practice Pattern Study (DOPPS) Annual Report 2010, CorMedix estimates Asia/Middle East/North and South America Sales Partnerships • 106,000hemodialysis catheter patients • China, Japan, Korea, Saudi Arabia, Brazil, Canada © 2013 CorMedix Inc 18 Opportunity to Grow with Label Expansion into other Catheter Applications European Union Sales Partnerships: • 145,600 catheter patients • 28 countries U.S. Clinical Development Funding and Sales Partnerships • 124,800 catheter patients Other catheter applications: chemotherapy, intensive care, total parenteral nutrition. Source: CorMedix estimates based on hemodialysis catheter patients derived from USRDS, 2011, and Grassman, Neprol. Dial. Transplant (Dec 2005) 20 (12):25-87-2593, and Dialysis Outcomes and Practice Pattern Study (DOPPS) Asia/Middle East/North and South America Sales Partnerships • 106,000 catheter patients • China, Japan, Korea, Saudi Arabia, Brazil, Canada © 2013 CorMedix Inc 19 Significant Near Term Hemodialysis Opportunity in E.U. Initially CorMedix will target the Hemodialysis market: • E.U. : 91,000 hemodialysis catheter patients These patients represent ~14.2 million HD sessions per year (91,000 HD catheter patients * 3 weekly dialysis sessions/week * 52 weeks per year 14.2 million) Potential Hemodialysis Market Size in E.U. : USD $40 - $80 million Source: Derived from USRDS, 2011, and Grassman, Neprol. Dial. Transplant (Dec 2005) 20 (12):25-87-2593, and Dialysis Outcomes and Practice Pattern Study (DOPPS) © 2013 CorMedix Inc 20 …and Even Greater Opportunity in the Long Term with Other Key Countries and an Expanded Label Hemodialysis and Expanded Label market: • E.U.: 236,600 catheter patients • Other Key Countries: 212,000 catheter patients Long Term Potential Market Size in E.U. and Other Key Countries for Hemodialysis and Expanded Label: USD $180 - $340 million Top 5 Hemodialysis markets: U.S., Japan, China, Brazil, Germany. Source: Derived from USRDS, 2011, and Grassman, Neprol. Dial. Transplant (Dec 2005) 20 (12):25-87-2593, and Dialysis Outcomes and Practice Pattern Study (DOPPS) © 2013 CorMedix Inc 21 Option to Enter the United States with Strategic Partnerships or Internal Funding U.S. Hemodialysis and Expanded Label market: • 228,800 catheter patients Long Term Potential Market Size in U.S. for Hemodialysis and Expanded Label: USD $140 - $270 million Top 5 Hemodialysis markets: U.S., Japan, China, Brazil, Germany. Source: Derived from USRDS, 2011, and Grassman, Neprol. Dial. Transplant (Dec 2005) 20 (12):25-87-2593, and Dialysis Outcomes and Practice Pattern Study (DOPPS) © 2013 CorMedix Inc 22 IP Status Update •Global Patent Estate - 17 issued patents provide protection through 2019-2025 §Freedom to Operate §Proprietary ØSodemann:A method of inhibiting or preventing infection and blood coagulation as a medical prosthetic device using a pharmaceutical composition comprising taurolidine and citric acid ØProsl: A locking solution comprising a taurinamide derivative, a biologically acceptable acid and low concentration heparin ØPolaschegg: gel technology with taurolidine •Planned additional filings under prosecution to extend protection © 2013 CorMedix Inc 23 Neutrolin® Strategic Pillars http://www.CorMedix.com/ NYSE MKT: CRMD August 2013 Thank You!
